--------------------------------------------------------------------------------

Exhibit 10.45



AMENDMENT NO. 1 TO PINNACLE FINANCIAL PARTNERS, INC.
2004 AMENDED AND RESTATED EQUITY INCENTIVE PLAN


WHEREAS, the Board of Directors and shareholders of Pinnacle Financial Partners,
Inc., a Tennessee corporation (the "Company"), have previously adopted the 2004
Equity Incentive Plan (the "Plan"); and


WHEREAS, the Board of Directors and shareholders have previously adopted
Amendments No. 1, No. 2, No. 3, No. 4 and No. 5 to the Plan (the "Individual
Amendments"); and


WHEREAS, subsequent to the approval of the Individual Amendments the Board of
Directors and the shareholders approved the amendment and restatement of the
Plan (as amended and restated, the "Amended and Restated Plan"); and


WHEREAS, pursuant to Section 13.1 of the Plan, the Company's Board of Directors
has retained the right to amend the Plan; and


WHEREAS, the Company's Board of Directors now desires to amend the Plan.


NOW, THEREFORE, IN CONSIDERATION of the premises and by resolution of the
Company's Board of Directors, the Plan is hereby amended as follows:


1.            Section 2(d) of the Amended and Restated Plan is deleted in its
entirety and replaced with the following:


"(d) "BANK" shall mean Pinnacle Bank."


2.            Section 7.2 of the Amended and Restated Plan is deleted in its
entirety and replaced with the following:


"7.2            Delivery of Shares and Transfer Restrictions. At the time of a
Restricted Share Award, a certificate representing the number of Shares awarded
thereunder shall be registered in the name of the grantee. Such certificate
shall be held by the Company or any custodian appointed by the Company for the
account of the grantee subject to the terms and conditions of the Plan, and
shall bear such a legend setting forth the restrictions imposed thereon as the
Committee, in its discretion, may determine. The grantee shall have such rights
with respect to the Restricted Shares as the Committee may determine in its
discretion, subject to the following restrictions: (i) the grantee shall not be
entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; (iii) the Committee shall
determine whether and under what conditions during the restricted period the
grantee shall have the right to vote such shares or to receive dividends, or
whether such dividends on Restricted Shares shall be held in escrow; and (iv)
except as determined by the Committee at or after grant, all of the Shares (and
any escrowed dividends) shall be forfeited and all rights of the grantee to such
shares (any any escrowed dividends) shall terminate, without further obligation
on the part of the Company, upon a Termination of Service and unless any other
restrictive conditions relating to the Restricted Share award are met. Any
share, any other securities of the Company and any other property (except for
cash dividends, which shall be subject to such restrictions as the Committee may
determine in its discretion) distributed with respect to the Shares subject to
Restricted Share Awards shall be subject to the same restrictions, terms and
conditions as such Restricted Shares. Notwithstanding the foregoing, upon a
Termination of Service the Company shall be entitled to recoup, recapture,
recover or set off (out of amounts otherwise payable or paid to a grantee) or to
otherwise require the repayment of the amount of all dividends previously paid
to such grantee on Restricted Shares forfeited upon such Termination of
Service."


3.            Section 7.4 of the Amended and Restated Plan is deleted in its
entirety and replaced with the following:


"7.4   Payment of Restricted Share Units. Each Restricted Share Unit shall have
a value equal to the Fair Market Value of a Share. Restricted Share Units shall
be paid in cash, Shares, other securities or other property, as determined in
the sole discretion of the Committee, upon the lapse of the restrictions
applicable thereto, or otherwise in accordance with the applicable Award
Agreement. The Committee may determine in its discretion that a Participant
shall be credited with dividend equivalents on any Restricted Share Units issued
to a Participant at the time of any payment of dividends to shareholders on
Shares. The amount of any such dividend equivalents, if any, shall equal the
amount that would have been payable to the Participant as a shareholder in
respect of a number of Shares equal to the number of Restricted Share Units then
issued to the Participant. Any such dividend equivalents, if any, shall be
credited to the Participant's account as of the date on which such dividend
would have been payable and may, in the Committee's discretion, be converted
into additional Restricted Share Units (which shall be immediately vested) based
upon the Fair Market Value of a Share on the date of such crediting. Settlement
of dividend equivalents may be made in the form of cash, in the form of Shares,
or in a combination of both as determined by the Committee.  No dividend
equivalents shall be paid in respect of Restricted Share Units that are not yet
vested. Accordingly, prior to the distribution thereof, any dividend equivalents
not yet paid to a Participant shall be subject to the same conditions and
restrictions as the Restricted Share Units on which the dividend equivalents
have been credited and in the event that dividend equivalents are credited on
Restricted Share Units that a Participant subsequently forfeits, the dividend
equivalents on such Restricted Share Units shall also be forfeited.  Except as
otherwise determined by the Committee at or after grant, Restricted Share Units
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of, and all Restricted Share Units and all rights of the
grantee to such Restricted Share Units shall terminate, without further
obligation on the part of the Company, upon a Termination of Service and unless
any other restrictive conditions relating to the Restricted Share Unit Award are
met."


4.            Section 15.2 of the Amended and Restated Plan is deleted in its
entirety and replaced with the following:


"15.2  Dividend Equivalents. In the sole and complete discretion of the
Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis. All dividend or dividend equivalents which are not
paid currently may, at the Committee's discretion, be placed into escrow, with
or without interest, accrue interest, be reinvested into additional Shares, or
in the case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award. The total number of Shares available for grant under Section 4 shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional Shares or credited as Performance Awards."


5.            Except as expressly stated herein, all other portions of the
Amended and Restated Plan remain in full force and effect.


6.            This Amendment No. 1 to the Pinnacle Financial Partners, Inc. 2004
Amended and Restated Equity Incentive Plan is effective this 17th day of
December, 2013.




PINNACLE FINANCIAL PARTNERS, INC.


By:  /s/ M. Terry
Turner                                                                                          
Name: M. Terry Turner
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------